OFFiCE   OF THE ATTORNEY    GENERAL    OF TEXAS
                      AUSTIN



                                   January8, 1942



HonorableE. AL.'
               Shelton
OountpAuditor,sohnaonCounty
Cleburne,Texas
Dear Slrr
                        Re: @inion RequestNo. O-4308

          We have your letter of reosnt date, requesting
the opinionof this Departmenton the followingquestion:
-"Cana Oomu$asloherat Oourt laaue time warrantsfor maohlnery
beyond the term of otfioe of the oommlsaloner?w
            Befor; w6:oan auawer your lnqulrf,it will be
neobaaarythat you ftinish ua with additionallniormtion,
It is atated lmyour letter =A tax levy la attimptedto be
set ap bat it omen out of t&e apeolalroad levy an6 does
not oover..a oounty-wide levy, althoughon Its raoe it may
appealto be 6 oounty-Fide1erp.w
         'Pldaae give ua detail+ lnfomatlorioon06rnlng
this,statement. Also -giveua oomplete5.niormtlOnooaoarn-
lug ~the.tolfowlhgistatementIn Jour letter; *And 'notonly      .
           speolslmad levy but out or the portion clef
.otlt,.or~the
aalde rm the partloularpreolnot.a
            1.                                                     .
          Thankingyou for your attentloxito this matter,
we are
                                   Yours veri truly
                               ATTORNEYGEnl!RALOF&XAS~
                               B; 14y&4a!&
                                         AMel1 Wllllama
                                               AssIstant